Citation Nr: 1528580	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left foot plantar fasciitis.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable evaluation for dermatophytosis, right foot toenails.

 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for hypertension with an evaluation of 0 percent effective August 1, 2011; granted
service connection for GERD with an evaluation of 0 percent effective August 1, 2011; granted service connection for right foot plantar fasciitis with an evaluation of 0 percent effective August 1, 2011; granted service connection for left foot plantar fasciitis with an evaluation of 0 percent effective August 1, 2011; and granted service connection for dermatophytosis, right foot toenails with an evaluation of 0 percent effective August 1, 2011.

In a subsequent rating decision in March 2013, the RO increased the disability rating for left foot plantar fasciitis to 10 percent effective August 1, 2011, and the evaluation of right foot plantar fasciitis to 10 percent effective August 1, 2011.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the rating decision in October 2013, the RO in San Diego, California, denied service connection for RAD and hemorrhoids.  In April 2014 the Veteran filed a notice of disagreement, in pertinent part, for service connection for RAD and hemorrhoids.  A Statement of the Case (SOC) was issued in May 2015; to date, no appeal has been perfected in this case, and accordingly these matters will not be further addressed.  

The jurisdiction over this case was subsequently returned to the RO in Salt Lake City, Utah.  In a rating decision in December 2013, the RO granted service connection for irritable bowel syndrome (IBS) effective August 1, 2011, and included IBS with the evaluation of GERD with an evaluation of 10 percent effective August 1, 2011.  This action did not satisfy the Veteran's appeal.  AB, 6 Vet. App. 35, 38.

The Board also notes that in December 2013 the RO issued an SOC for the issues of entitlement to an increased evaluation for obstructive sleep apnea with asthma and the evaluation of allergic rhinitis.  However, the Veteran did not perfect an appeal so these issues are not before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Plantar fasciitis of the left foot is manifested by no more than moderate foot injury.
 
2.  Plantar fasciitis of the right foot is manifested by no more than moderate foot injury.

3.  Hypertension has not been manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; however, it has required continuous medication for control.

4.  GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

5.  Dermatophytosis, right foot toenails, does not cover an area of at least 5 percent, but less than 20 percent of the entire body, and does not require intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for plantar fasciitis of the left foot are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 5284 (2014).
 
2.  The criteria for a disability rating in excess of 10 percent for plantar fasciitis of the right foot are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 5284 (2014).

3.  The criteria for the assignment of a 10 percent rating for hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7101 (2014).

4.  The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319 - 7346 (2014).

5.  The criteria for the assignment of a compensable rating for dermatophytosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806, 7813 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Multiple adequate VA examinations were conducted to assess the severity of the Veteran's disabilities, including most recently in November 2013.  The VA examination reports are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The duties to notify and assist have been met. 






Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar Fasciitis

The Veteran's right and left plantar fasciitis disabilities are each rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  Plantar fasciitis is not specifically listed in the Rating Schedule, and the most analogous diagnosed code for the Veteran's plantar fasciitis is Diagnostic Code 5284, which applies to other foot injuries.  38 C.F.R. § 4.20 (providing for rating by analogy).

Under Diagnostic Code 5284, moderate foot injuries are rated 10 percent disabled.  A 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injures.  A note indicates that, with actual loss of use of the foot, a 40 percent rating is assigned.

Private treatment records in April 2010 showed the Veteran was prescribed new brace supports for his feet.

Private treatment records in March 2011 showed tenderness on palpation of the medial plantar aspect of the heels; a plantar fasciitis test elicited pain in the heel and tenderness on palpation of the medial longitudinal arch.

The Veteran was afforded a VA examination in March 2011 in which he reported additional treatment with orthotics and complained of constant pain that varied in severity throughout the day.  The physical examination revealed tenderness with midfoot and hindfoot manipulation bilaterally and pain on deep pressure.  The examiner diagnosed bilateral plantar fasciitis. 

The Veteran was afforded a VA examination in November 2013 in which he reported using arch supports, that he was given a round of steroids in 2011 but no injections, continued to have pain daily especially first thing in the morning or after sitting for a while and then getting up.  He also reported taking Tylenol for pain.  It was reported that he also had congenital pes planus which may impact the plantar fasciitis symptoms/severity.  The symptoms of pes planus were pain on use of the feet, pain on accentuated use, and pain on manipulation.  Findings of pes planus included evidence of marked deformity of the foot. 

Based on a review of the record, the Board finds that disability ratings in excess of the 10 percent already assigned to the Veteran's plantar fasciitis of each foot are not warranted.  The Veteran complains of pain and tenderness, and he is certainly competent to report as to his symptomatology and history.

However, the Board finds that subjective pain that varied in severity and tenderness does not more nearly approximate the symptomatology needed for an increase to a 20 percent rating for either foot under the criteria of Diagnostic Code 5284, because moderately severe injury to either foot is not shown by the competent and credible evidence of record.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  

Hypertension

Regarding the Veteran's claim seeking a compensable rating for hypertension, under Diagnostic Code 7101 (see 38 C.F.R. § 4.104 ), in every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.

The Veteran was afforded a VA examination in March 2011 in which he reported taking medication daily.  Blood pressure readings were 135/94, 127/95, and 146/86.  Repeat blood pressure readings were not taken on separate days because it was noted by the examiner that the Veteran was currently taking medication in order to control his symptoms. 

The record is replete with treatment records showing blood pressure readings as follows:  128/90 in September 2011, 147/106 in November 2011, 130/92 and 142/100 in December 2011, 140/96 in May 2012, 136/88 in December 2012, 136/110 and 140/100 in January 2013, and 136/96 in April 2013.

The Veteran was afforded a VA examination in November 2013 in which treatment of daily medication was noted.  The examiner reported that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Reference was made to blood pressure readings of 138/100 taken in June 2013, 136/96 taken in April 2013, and 140/100 taken in January 2013.

Review of the medical evidence of record reveals that the Veteran has been diagnosed with hypertension.  However, the records fail to demonstrate that diastolic pressure has been predominantly 100 or more, systolic pressure has been predominantly 160 or more, or that he had required continuous medication for a history of diastolic pressure predominantly 100 or more.  Numerous blood pressure readings on file, and dated during the appeal period, as discussed above, support these conclusions.  Nevertheless, the Veteran was prescribed medication to control his hypertension.  

Accordingly, the systolic and diastolic findings do not support a compensable evaluation, but since the Veteran requires medication and because it would be speculation to ascertain what the blood pressure readings would be absent the medication, an initial 10 percent evaluation will be assigned.  To that extent only, the appeal is granted.  

GERD

The Veteran seeks a rating in excess of 10 percent for GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319-7346.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20 (providing for rating by analogy). 

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran was afforded a VA examination in March 2011, in which he reported having problems with vomiting starting in 2005, taking Nexium which worked well, avoiding eating two to three hours before going to bed, and avoiding spicy foods.  The physical examination revealed that he was well-developed, well-nourished with good nutritional status and in no acute distress.  The examination of the Veteran's throat and abdomen were normal. 

Private treatment records in September 2011 and November 2011 showed complaints of abdominal pain, right lower quadrant.  Findings included moderate tenderness right lower quadrant and mild suprapubic.  A clinical diagnosis of irritable bowel syndrome (IBS) was rendered in December 2011.

The Veteran was afforded a VA examination in November 2013, in which it was noted that he was treated with medication.  His symptoms were noted to include reflux, nausea, and vomiting.  The Veteran reported having no current problems with reflux that he avoided certain foods, and ate early so he did not have to lie down after eating. 

The Board has reviewed the evidence of record but does not find that the Veteran's GERD has been of the severity to warrant the assignment of the next higher rating of 30 percent during the pendency of the claim.  Here, while the Veteran competently and credibly reported reflux, nausea, and vomiting, it has not been reported or found that his GERD resulted in persistently recurrent epigastric distress with dysphagia, and regurgitation, causing considerable impairment of health.  Moreover, although the Veteran reported vomiting, one symptom listed under the maximum 60 percent rating, he has not had material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  No other evidence provided indicates otherwise.  As such, the criteria for a disability rating in excess of 10 percent for GERD have not been met.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  

Dermatophytosis, Right Foot Toenails

The Veteran's dermatophytosis, right foot toenails, is rated under Diagnostic Code 7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, Diagnostic Code 7813.  Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  Here, the clinical record reflects that the Veteran's dermatophytosis, right foot toenails, is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. 

The Veteran was afforded a VA examination in March 2011 in which he reported having dermatophytosis diagnosed around 2008 and was given topical antifungal medication, but it did not help.  The Veteran reported that the toenails were thick and discolored and had to be kept trim or would become painful.  The examiner noted that the nails were in good condition and only the fourth and fifth toenails on the right foot were thick and discolored.

The Veteran was afforded a VA examination in November 2013 in which treatment was noted as Lamisil (antifungal medication), oral and topical, for 6 weeks or more, but not constant, during the past 12 months.  Physical examination was normal without any findings of active disease. 

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's dermatophytosis, right foot toenails, is productive of criteria warranting a compensable rating. 

In this regard, while the Veteran has competently and credibly described symptoms such as thick/discolored toenails, the evidence does not show that there is involvement of at least five percent of the entire body or exposed areas are affected.

Furthermore, the Veteran's treatment has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and the clinical records on file do not reflect that intermittent systemic therapy is required.  The Veteran has only reported, and the record only reflects, the use of antifungal medication, oral and topical.  

Based on the foregoing, the Board concludes that the disability due to the Veteran's dermatophytosis, right foot toenails, is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for the disorder.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  

Extraschedular and TDIU Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  The Veteran's bilateral foot plantar fasciitis is manifested by varied levels of pain and tenderness, his hypertension requires continuous medication, his GERD causes reflux, nausea, and vomiting, and his dermatophytosis causes thick and discolored toenails; the rating criteria contemplates these impairments.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here there is no evidence of unemployability due to the Veteran's disabilities; in fact, in the November 2013 VA examination, the Veteran reported currently working for the Department of Homeland Security.  The Board has, therefore, considered the question but the record does not warrant entitlement to TDIU because the Veteran is currently employed.




ORDER

Entitlement to a disability evaluation in excess of 10 percent for left foot plantar fasciitis is denied.

Entitlement to a disability evaluation in excess of 10 percent for right foot plantar fasciitis is denied.

Entitlement to an initial 10 percent evaluation for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for GERD is denied.

Entitlement to a compensable evaluation for dermatophytosis, right foot toenails, is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


